                              Case 1:21-cv-04384-GHW Document 20 Filed 07/27/21 Page 1 of 1




                                                                                                      USDC SDNY
                                                                                                      DOCUMENT
                                                                                                      ELECTRONICALLY FILED
                  July 27, 2021                                                                       DOC #:
                                                                                                      DATE FILED: 7/27/2021
MEMORANDUM ENDORSED




Application granted. The initial pretrial conference scheduled for September 8, 2021 is adjourned to October 14, 2021 at 4:00 p.m. The conference will take place by
telephone. The parties are directed to the Court's Emergency Rules in Light of COVID-19, which are available on the Court's website, for the dial-in number and other
relevant instructions. The parties are specifically directed to comply with Rule 2(C) of the Court's Emergency Rules. The joint status letter and proposed case
management plan described in the Court’s May 17, 2021 order are due no later than October 7, 2021. Dkt. No. 4. Plaintiff is directed to serve a copy of this order on
Defendants and to retain proof of service.

The Clerk of Court is directed to terminate the motion pending at Dkt. No. 16.

SO ORDERED.
                                         _____________________________________
Dated: July 27, 2021                            GREGORY H. WOODS
New York, New York                             United States District Judge
